UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-4874


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAWRENCE WILDER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:12-cr-00003-H-1)


Submitted:   August 1, 2014                 Decided:   August 14, 2014


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lawrence    Wilder    appeals        the    district    court’s      order

revoking his term of supervised release and imposing a six-month

sentence with no further term of supervised release.                      Counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but   questioning     whether     Wilder’s           revocation      sentence    is

reasonable.    Wilder has filed a pro se brief, arguing that the

district court abused its discretion by revoking his release.

Because Wilder’s appeal is moot, we dismiss.

          During     the   pendency       of    this     appeal,      Wilder    was

released from imprisonment.          Accordingly, his challenge to his

revocation    and   sentence    is   moot      unless     he   can    demonstrate

“collateral consequences sufficient to meet Article III’s case-

or-controversy requirement.”         United States v. Hardy, 545 F.3d

280, 284 (4th Cir. 2008) (internal quotation marks omitted); see

id. at 282-85 (holding that appeal is moot when defendant is no

longer serving revocation sentence and no additional term of

supervision is imposed); Friedman’s, Inc. v. Dunlap, 290 F.3d

191, 197 (4th Cir. 2002) (whether this court is “presented with

a live case or controversy is a question [the court] may raise

sua sponte since mootness goes to the heart of the Article III

jurisdiction of the courts” (internal quotation marks omitted)).

Wilder has not demonstrated, nor does the record reflect, any

                                      2
collateral consequences that extend beyond Wilder’s completion

of his sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

Accordingly, we dismiss the appeal as moot.                This court requires

that counsel inform Wilder, in writing, of his right to petition

the Supreme Court of the United States for further review.                         If

Wilder requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for    leave   to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Wilder.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately      presented         in    the   material

before    this   court   and   argument      will   not    aid        the   decisional

process.

                                                                             DISMISSED




                                        3